                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Ruben Augustus Starks                                              Docket No. 5:17-CR-52-1FL

                                Petition for Action on Supervised Release

COMES NOW Julie Wise Rosa, Senior U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Ruben Augustus Starks, who, upon an earlier plea
of guilty to Conspiracy to Possess With Intent to Distribute and Distribute Heroin and Cocaine Base, 21
U.S.C. § 846, was sentenced by the Honorable Raymond A. Jackson, United States District Judge for the
Eastern District of Virginia, on March 13, 2003, to the custody of the Bureau of Prisons for a term of 360
months. It was further ordered that upon release from imprisonment the defendant be placed on supervised
release for a period of 60 months.

On January 5, 2005, pursuant to Rule 35(b), the sentence was reduced to 180 months. Ruben Augustus
Starks was released from custody on January 14, 2016, at which time the term of supervised release
commenced. On January 18, 2017, the Eastern District of Virginia was notified of the defendant’s positive
urinalysis results for cocaine (October 5, 2016, and January 4, 2017). Jurisdiction was transferred to the
Eastern District of North Carolina on February 14, 2017.

On March 22, 2017, the court was notified of the defendant’s positive urinalysis results for cocaine.
Substance abuse treatment was increased and supervision was continued.

On February 10, 2018, the court was notified of the defendant’s arrest in Norfolk, Virginia, for Driving
While Impaired.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On October 1, 2018, Starks was found guilty of Driving While Impaired (offense previously report to the
court on February 10, 2018). He was sentenced to 12 months probation and ordered to pay a $250 fine in
addition to $214 court costs. In response to this conviction, the probation office believes that participation
in a cognitive behavioral program is appropriate. The defendant signed a Waiver of Hearing agreeing to
the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall participate in a cognitive behavioral program as directed by the probation office.

Except as herein modified, the judgment shall remain in full force and effect.
Ruben Augustus Starks
Docket No. 5:17-CR-52-1FL
Petition For Action
Page 2
Reviewed and approved,                            I declare under penalty of perjury that the foregoing
                                                  is true and correct.


/s/ Michael C. Brittain                           /s/ Julie Wise Rosa
Michael C. Brittain                               Julie Wise Rosa
Supervising U.S. Probation Officer                Senior U.S. Probation Officer
                                                  310 New Bern Avenue, Room 610
                                                  Raleigh, NC 27601-1441
                                                  Phone: 919-861-8675
                                                  Executed On: October 29, 2018

                                     ORDER OF THE COURT

                                30th
Considered and ordered this _________    day of ____________________,
                                                   October            2018, and ordered filed and
made a part of the records in the above case.

________________________________
Louise W. Flanagan
United States District Judge
